Citation Nr: 1447914	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-45 116	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1.  Entitlement to initial ratings for posttraumatic stress disorder (PTSD) with mood disorder, not otherwise specified (NOS), and alcohol abuse, evaluated at 30 percent disabling prior to January 6, 2011, and as 50 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from May 1968 to April 1970.  

This matter came before the Board of Veterans' Appeals (Board) from the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA) rating decisions in January 2009 which granted service connection for PTSD with mood disorder, NOS, and assigned an initial 30 percent disability rating, all effective April 5,2006 (subsequently, a September 2010 rating decision granted service connection for alcohol abuse, which was incorporated into this 30 percent rating) and an August 2011 rating decision which denied a TDIU rating.  

As the Veteran has expressed his dissatisfaction with the initial rating assigned at the time of the January 2009 grant of service-connection, the Board has recharacterized the issue as involving the propriety of the assignment of the initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Thereafter, in October 2012, the 30 percent rating for PTSD with mood disorder, NOS, with alcohol abuse was increased to 50 percent, effective January 6, 2011.  This remains the Veteran's only service-connected disability.  Since the appellant did not withdraw the increased rating claim after the grant of a higher evaluation, the case is still in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified at a hearing before a Decision Review Officer (DRO) of the RO in April 2010.  A transcript of the DRO hearing is in the claim file.  

The Veteran testified at a videoconference in July 2013 before the undersigned.  In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal and a transcript of the videoconference is contained in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

At the April 2010 DRO hearing the representative of the Veterans Service Organization (VSO) then representing him stated that the Veteran had had Global Assessment of Functioning (GAF) scores of 59 and 43 within two months' time.  The service representative indicated that the Veteran's GAF scores had fluctuated during 2009, which the Veteran indicated was in response to fluctuations in his psychiatric status.  The Veteran testified that he had been on disability retirement from the railroad (since 2001) and had intentionally sought to live in a relatively isolated area in some mountains for the past 1 1/2 years but this had led to other problems.  Not working had exacerbated his psychiatric symptoms.  He had recently moved back to Colorado Springs, partly for easier access for psychiatric treatment.  He had been a locomotive engineer and that job had kept him occupied and his mind off of his problems but he had retired (due to disability) over 10 years ago.  Since he retired, his psychiatric problems had worsened.  He felt that he could not seek psychiatric in-patient treatment because his wife was dependent upon his help.  The service representative indicated that the use of alcohol was solely for self-medication and that the Veteran had "no symptoms of alcohol use."

On VA psychiatric examination in July 2010 the Veteran appeared to have impaired attention and recall, and a restricted range of affect.  He had mild suicidal ideation without intent or plan and denied obsessive or ritualistic behaviors.  The examiner opined that from a psychiatric standpoint the Veteran was able to be employed.  He should be able to maintain his current level of functioning with continued compliance with psychotropic medications and regular psychotherapy.  While he had been employed as a railroad engineer for 30 years, he had been unemployed since October 2001.  He appeared to have mild to moderate symptoms of PTSD, mood disorder, and alcohol abuse.  His GAF score was 58.  

On VA psychiatric examination in January 2011 the Veteran complained of occasional suicidal ideation but no plans.  It was reported that the Veteran related having a great relationship with his wife.  When asked about an ideal job, he indicated that he might be able to do something related to computers but only recently had had had sufficient internet speed to use his computer and enjoy it.  He really had a difficult time coming up with any job that would be ideal for him and reported that after having worked for the railroad for 30 years he had very few other skills.  He had not been able to do his own banking and finances, having been done in the past by both of his wives.  His employment had been impacted due to his mental disorder, as reflected by his having been unable to hold a job in the past 10 years despite efforts to work.  It was opined that he was not competent to handle his VA funds, according to his own report.  His GAF score was 55.  He had reduced reliability and productivity levels, particularly as to working at any job requiring that he relate to the public.  He had significant difficulty interacting in any public capacity or having any job requiring a significant amount of supervision or oversight.  He would be able to do simple tasks in a loosely supervised environment if not required to interact with the public.  He would be able to do some types of employment if in the confines of his own home working primarily on his computer but he would likely still have some concentration and short-term memory difficulties.  An ideal job would likely involve some type of on-line research, reading, or something related to being able to use his computer at home.  

On VA psychiatric examination in October 2011 the Veteran described his living situation as "cohabitating" with his wife and he reported isolating himself from her when he drank.  Psychological testing, with respect to cognitive ability, demonstrated difficulties with working memory, attention, and recall.  He reported having concentration problems, difficulties with comprehension when reading, and focusing during conversations.  He had no obsessive or ritualistic behaviors and while he had suicidal ideation about twice weekly, he had no plan and had never attempted suicide.  His symptoms appeared to have increased, in that he was again using alcohol to self-medicate, causing significant marital problems.  It was felt that from a psychiatric stand point he was able to be employed.  He retained the cognitive, behavioral, and emotional capacities to do simple work tasks in a loosely supervised work environment.  His GAF score was 58.  He had reduced reliability and productivity, and required continuous medication to address his mental health issues.  His thought processes and communication were mildly impaired.  His social functioning was impaired because he had a low frustration tolerance of others.  

A report of psychological testing by a psychologist, in December 2012 and January 2013, states that the Veteran's symptom of anxiety, which was most intense when faced with the prospect of being in a group of strangers, was a symptom often found in those with "serious" mental illness.  When drinking, his behavior was unpredictable and it was felt that he would be most dangerous when inebriated.  He had reported that his drinking had increased since his last evaluation and that he continued to be unable to work.  He had satisfying family relationships with his wife, children, and grandchildren.  

At the July 2013 videoconference the Veteran testified that consuming alcohol was more effective than any VA treatment he had received since 2003 because it dulled his senses.  He had had a major change in his life with respect to his alcohol use and anger following his recent arrest for driving under the influence of alcohol (DUI) and conviction last December.  Since January he had participated in a VA treatment program, which was not particularly helpful and because he could no longer use alcohol to control his symptoms, in turn leading to more anxiety.  His attorney noted that he had unsuccessfully tried numerous VA PTSD treatment programs.  He had also seen a private psychologist, "a Mr. McClellan" and also went to a Vet Center.  Page 6 of the transcript.  He went to the Vet Center at least 3 times monthly and went to VA about every 2 1/2 to 3 months.  Despite all of his past treatment he felt that alcohol had been necessary to treat himself, and over the years he had had suicidal thoughts.  

The Veteran's attorney indicated that a recent VA examiner felt that the Veteran could not handle his finances.  The Veteran testified that he agreed with this because he could not remember when to pay his bills and, as a result, his current wife, and his past wife, had handled the family finances for a number of years.  Page 8.  His relationship with his wife was only platonic, isolating himself from her, and it was simply easier for them to remain living together than to separate.  Pages 9 and 10.  

As to the comment by a recent VA examiner that the Veteran might be able to work in a loosely supervised environment without contact with the public doing on-line computer research at home, he felt that this was not practical due to his difficulty keeping track of things.  Page 12.  After taking disability retirement he had tried working for a neighbor in remodeling but he had not been able work in confined spaces and could not get along with the neighbor as a supervisor.  Page 13.  

With respect to socializing, the Veteran testified that he occasionally rode a motorcycle with others but otherwise he only saw his family.  Page 13.  As to obsessional rituals, he testified that he had certain ways of getting dressed and making his coffee in the morning and he was bothered by any disruption.  Page 14.  The Veteran disagreed with the assessment of a recent VA examiner that he did not have significant anxiety attacks and had only felt frustrated once monthly.  Rather, he testified that he had daily anxiety and significant anxiety attacks during the month.  Page 15.  He agreed with that VA examiner's comment that he had a great relationship with his wife but only because she had stayed in his life.  In fact, they helped take care of each other, but they also isolated themselves from each other.  Pages 15 and 16.  The Veteran felt that his condition had gotten worse because he was no longer self-medicating with alcohol.  Page 17.  His depression was about the same but his anxiety and panic attacks were worse.  Page 18.  The Veteran stated that at the January 2011 VA examination he had been "basically sugar-coating" how much he drank because he had not wanted to admit to how much he was actually drinking.  Page 18.  

The Veteran's attorney stated that records relating to the Veteran's taking disability retirement in 2001 would not be relevant to the issues at hand.  Page 20.  The Veteran stated that his disability retirement from the Railroad included any Social Security benefits.  Page 21.  The Veteran's attorney summarized that at the 2011 VA examination the Veteran had been under reporting his symptoms and that his GAF score of 55 on that examination was indicative of moderate impairment but that the actual report of that examination showed severe impairment.  A 70 percent disability rating and a grant of a TDIU rating was requested.  Page 22.  

In view of the allegation as to the adequacy of the VA rating examination and the contention that the Veteran under reported his symptoms, as well as the testimony that the Veteran's psychiatric symptoms have worsened since he stopped drinking alcohol, the Board is of the opinion that an up-to-date VA rating examination is in order.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney and request the full name(s) and address(es) of all private psychiatric treating sources as well as the inclusive dates of such treatment.  Also, request that they either obtain all such records and submit them in support of the Veteran's claims or that they execute and return all necessary authorizations or releases to facilitate VA's efforts to obtain such records.  

If obtained, such records must be associated with the claims files.  

2.  Afford the Veteran a VA psychiatric examination for the purpose of evaluating and assessing the extent and severity of the Veteran's service-connected psychiatric disability.  

The examiner should also comment on the extent to which the service-connected PTSD impairs the Veteran's occupational and social functioning.  The examiner is requested to assign a numerical code for the GAF score, as well as  narrative explanation of that score.   

The examiner is requested to comment on the functional impairment caused solely by the service-connected psychiatric disability, including alcohol abuse.  

Also, the examiner should comment upon the contention, and signficance if any, that the Veteran has isolated himself from even his wife and any other difficulty or inabilty to establish or maintain effective relationships.

The examiner should comment upon whether, as he testified, the Veteran has any obsessive rituals which interfere with routine activities.  

Also, the examiner should comment upon the signficance, if any, that the Veteran's wife handles all family financial matters.  

3.  The Veteran is advised that failure to cooperate by reporting for scheduled examinations may result in the denial of the claims.  38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completion of the above, and any additional notice or development deemed necessary, adjudicate the claims at issue.  If the claims are not granted to the Veteran's satisfaction, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

